DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/12/2022. As directed by the amendment: claims 2, 14 have been amended; claims 19 have been canceled; and no new claims have been added. Thus, claims 1-18, 20-29 are presently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Tamara Evans on 04/26/2022. 
The application has been amended as follows: 
Claims 2, 14 are cancelled. 
Claim 1, line 12, “a vacuum source associated with the surgical console,” is amended as follows: “a vacuum source associated with the surgical console and exterior to the phacoemulsification surgical handpiece,”.
Claim 13, line 10, “proximate to the detachable receiver;” is amended as follows: “proximate to the detachable receiver and exterior to the surgical console;”.
Claim 13, line 12, “a vacuum source associated with the surgical console,” is amended as follows: “a vacuum source associated with the surgical console and exterior to the phacoemulsification surgical handpiece,”.

Allowable Subject Matter
 Claims 1, 3-13, 15-18, 20-29 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Sorensen et al. (US 2014/0323953), Calderin et al. (US 9,482,563), Callaghan et al. (US 2017/0246419).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system for varying pressure rates during phacoemulsification surgery wherein the system comprises a surgical console, a phacoemulsification surgical handpiece, a first pressure sensor communicatively connected to an aspiration line and proximate to a proximal end of the phacoemulsification surgical handpiece and exterior to the surgical console, a second pressure sensor communicatively connected to the aspiration line and proximate to a vacuum source associated with the surgical console, wherein the pressure of the aspiration line is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the first and second pressure sensors communicatively connected to the aspiration line and a predetermined aspiration pressure, in combination with the total structure and function as claimed. 
Sorensen only discloses a system (fig. 1) for varying pressure rates during phacoemulsification surgery (pars. 0024-0025) wherein the system comprises a surgical console (100), a phacoemulsification surgical handpiece (112) and a pressure sensor (330, fig. 3 and par. 0029) communicatively connected to an aspiration line (325) wherein the pressure of the aspiration line (325) is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the first sensor (330) and a predetermined aspiration pressure (first/second pressure threshold, par. 0035). 
Calderin only discloses a system with two pressure sensors (10/12, fig. 1) on the same fluid line wherein the pressure sensors (10/12) are communicatively connected to a fluid bearing conduit (14) and also connected to a controller (30) so that the controller is adapted to selectively receive pressure measurement signals from each pressure sensor at regular intervals and to record these measurements in memory (col. 5 lines 35-54).
No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 13, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system for varying irrigation rates during phacoemulsification surgery wherein the system comprises a surgical console, a phacoemulsification surgical handpiece, a first pressure sensor communicatively connected to the aspiration line and located proximate to the detachable receiver, a second pressure sensor communicatively connected to the aspiration line and proximate to a vacuum source associated with the surgical console, wherein the pressure of the irrigation line is regulated in accordance with an estimated aspiration flow calculated from the pressure measured by the first and second pressure sensors communicatively connected to the aspiration line, in combination with the total structure and function as claimed.
Sorensen only discloses a system (fig. 1) for varying pressure rates during phacoemulsification surgery (pars. 0024-0025) wherein the system comprises a surgical console (100), a phacoemulsification surgical handpiece (112) and a pressure sensor (330, fig. 3 and par. 0029) communicatively connected to an aspiration line (325) wherein the pressure of the aspiration line (325) is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the first sensor (330) and a predetermined aspiration pressure (first/second pressure threshold, par. 0035). 
Calderin only discloses a system with two pressure sensors (10/12, fig. 1) on the same fluid line wherein the pressure sensors (10/12) are communicatively connected to a fluid bearing conduit (14) and also connected to a controller (30) so that the controller is adapted to selectively receive pressure measurement signals from each pressure sensor at regular intervals and to record these measurements in memory (col. 5 lines 35-54).
No combination of prior art was found to teach or suggest each and every element of claim 13.
Regarding claim 29, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system for varying pressure rates during phacoemulsification surgery wherein the system comprises a surgical console, a phacoemulsification surgical handpiece having near a proximal end a mass air flow sensor communicatively connected to an aspiration line at a location exterior to the surgical console wherein the pressure of the aspiration line is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the mass air flow sensor at the proximal end of the phacoemulsification surgical handpiece and a predetermined aspiration pressure, in combination with the total structure and function as claimed.
Sorensen only discloses a system (fig. 1) for varying pressure rates during phacoemulsification surgery (pars. 0024-0025) wherein the system comprises a surgical console (100), a phacoemulsification surgical handpiece (112) and a pressure sensor (330, fig. 3 and par. 0029) communicatively connected to an aspiration line (325) wherein the pressure of the aspiration line (325) is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the first sensor (330) and a predetermined aspiration pressure (first/second pressure threshold, par. 0035). 
Callaghan only discloses a mass flow sensor (160, par. 0054) including one or more sensors for determining the first and second pressures (fig. 4) wherein the mass flow sensor is configured to produce one or more signals related to the mass of the fluid flowing through the lumen (par. 0052).
No combination of prior art was found to teach or suggest each and every element of claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783